Citation Nr: 1700751	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for osteopenia, to include as secondary to the medications taken for the service-connected Crohn's disease. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband.


ATTORNEY FOR THE BOARD

 S.R. Gitelman, Associate Counsel.



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1982 until February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That decision denied service connection for osteopenia, which had been claimed as a disability secondary to the Veteran's service-connected Crohn's disease. 

The Veteran appealed and in August 2016 was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.

For the reasons set forth below, the Veteran's appeal for service connection for osteopenia, to include as secondary to the medications taken for the service-connected Crohn's disease is granted. 



FINDING OF FACT

The Veteran's diagnosed osteopenia is etiologically related to the medications prescribed for her service-connected Crohn's disease.


CONCLUSION OF LAW

The criteria for service connection for osteopenia have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.310 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for her osteopenia, as secondary to medications prescribed as treatment for her service-connected Crohn's disease.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Service connection is also permissible on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran was granted service connection for Crohn's disease in October 2006.  During her service the Veteran had been diagnosed with, and treated for, ulcerative colitis, a condition with many of the same symptoms as Crohn's disease.  The 2006 rating decision acknowledges a subsequent change in diagnosis.   The Veteran's service treatment records also reflect that she was prescribed Prednisone, a steroid, at least as early as February 1985 as treatment for this disease.  This steroid use has continued through at least a part of this year. 

During and after her service the Veteran also experienced a number of musculoskeletal injuries.   In May of 1997, she received a bone densitometry procedure, which revealed the "beginnings of osteoporosis."  In August 2009, a Dexa bone scan was performed which revealed an "impression" of osteopenia, a precursor to osteoporosis.  The Veteran's musculoskeletal issues have continued to the present.  The Veteran contends that her osteopenia has been caused by her prolonged use of steroids in response to her Crohn's disease and that it is therefore service-connected.

The Veteran's May 2010 VA examination acknowledges her 2009 diagnosis of osteopenia, as well as her continued treatment for that condition in the form of a weekly prescription for the osteoporosis medication, Fosamax.  While a subsequent June 2013 VA examination found insufficient evidence to support osteopenia/osteoporosis  of the bilateral hands, it did not dispute that the records reflect the broader osteopenia diagnosis.  Thus, there is agreement that the Veteran has a current disability.

The May 2010 VA examination, however, in concluding that it is less likely than not that the Veteran's osteopenia is caused by or related to her service-connected Crohn's disease, does not address the possibility that prolonged steroid use could contribute to or aggravate the osteopenia.  Though acknowledging that the Veteran "has been on chronic steroid use" since her initial ulcerative colitis diagnosis in 1986, the examiner's own diagnosis relies exclusively "on the fact that the Veteran is over 40 and menopausal", stating that "[o]nset of Osteopenia is common during menopause."

The Veteran's treatment records, on the other hand, offer support for the proposition that her steroid use was a material contributing factor to her development of osteopenia.  A June 2008 medical report from the Joint Ambulatory Care Center notes that the Veteran was "advised regarding side effects of prednisone in great detail to include bone density."  At that examination, the Veteran was also advised to continue to receive regular bone density tests to monitor her condition.  A March 2012 examination from that same facility notes that "Pt has history of osteopenia secondary to steroid use."  A notation by Dr. Robert Mishra in a September 2009 exam report from Eglin AFB indicates that the Veteran "requires bisphosphonate [the class of drug among which Fosamax is one type] tx due to glucocorticoid [steroid] use."  Indeed, as far back as September of 1987, the concern regarding the side effects of excessive steroid use was raised, as a handwritten note from an internist at the Internal Medicine Clinic at Vandenberg AFB warns "[n]eeds to stop prednisone."  Another written note on a record from that same facility in February of that year indicates:  "taper prednisone."

Evidence of the nexus between the Veteran's Crohn's steroid treatment and her osteopenia is found outside of her medical records as well.  The Veteran has submitted citations to various reference materials offering support for the proposition that extended steroid use contributes to the development of osteoporosis.  Her representative made mention to the ubiquity of these materials in the Veteran's 2016 hearing.   No mention of this medical literature is found in either of the Veteran's VA examinations.

In addition, the Veteran herself, at the 2016 hearing as well as in a personal statement submitted for the record, reports a regularity of musculoskeletal injuries, some of which are temporary and heal over time but which, in the aggregate, leave her in a state of constant pain.  But because of their frequency and transience they are not all medically treatable.  She also notes that in an examination not otherwise reflected in the record one of her doctors spoke to her about his concern regarding her "susceptibility to osteoporosis because of [her] many years of steroids."  While not direct medical evidence, here,  as well as with respect to her description of her physical condition, the Veteran's lay testimony is specific, internally consistent and consistent with other evidence elsewhere in the record.  As such, it is credible and entitled to weight among the other evidence offered in support of her claim. Jandreau v. Nicholson, 492 F.3d. 1372, 1376-77 (Fed. Cir. 2007).   

Nowhere in the two VA examinations is there any discussion of either the medical literature or the various medical opinions found throughout the record indicating what appears to be a fair degree of confidence in the causal relationship between extended steroid use and the development of osteoporosis.  Based on the absence of irregularity in the X-rays, as well as tests for range of motion and grip strength of the Veteran's hands, the 2013 VA exam found "insufficient evidence to warrant or confirm a diagnosis of osteopenia/osteoporosis of bilateral hands", concluding that "[n]o medical opinion can be rendered as no condition is diagnosed."  But this opinion seems to disregard in its evaluation of the Veteran's "condition" the far greater breadth of musculoskeletal injuries reflected in the Veteran's testimony and in her medical records, as well as the broader, documented diagnosis of osteopenia.  While the probative value of a VA examination is not discounted completely and solely because it reflects an incomplete review of the claims file, the thoroughness of the factual inquiry is certainly a factor to consider in determining the weight it should be afforded in the decision process.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Neither VA examination appears to have fully considered the record as a whole.  Accordingly, these negative VA examination opinions do not outweigh the other evidence, which document a relationship between the Veteran's steroid use and her osteopenia.

For the foregoing reasons, the Board finds that the record supports the Veteran's claim that her current disability is connected to the treatment she received for her service-connected  Crohn's disease.

ORDER
Service connection for osteopenia, as secondary to service-connected Crohn's disease, is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


